DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 5, and 12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2014/0119586 (published 01 May 2014) (“Mortensen”).
Claim 1 is drawn to “a sound output apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Mortensen reference.
 Claim 1
The Mortensen Reference
“1. A sound output apparatus comprising:
The Mortensen reference similarly describes a hearing aid assembly 100. Mortensen at ¶ 46, FIG.2.
“a first sound generation unit configured to generate a low-frequency band;
Assembly 100 includes a woofer 116. Id. at ¶ 47, FIG.2.
“a sound guiding unit with a hollow structure, having one end coupled to the first sound generation unit, and another end as a sound emission unit including an open end; and
A hollow interconnecting tube 106 (with lumen 112) couples woofer 116 to an ear piece 108 having an open end, or passage 113. Id. at ¶¶ 40, 41, 46, FIG.2.
“a second sound generation unit that is disposed at a place closer to the sound emission unit than the first sound generation unit and generates a high-frequency band,
Assembly 100 further includes a tweeter 116’’. Id. at ¶ 47, FIG.2.
“wherein the sound guiding unit includes a substantially U-shaped portion configured to be hooked onto the ear of a listener.”
Tube 106 includes a U-shaped portion that hooks over the top of the user’s ear. See id. at ¶¶ 2, 4, FIGs.2, 3 (describing assembly 100 as a behind-the-ear style device).

Table 1
For the foregoing reasons the Mortensen reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the sound guiding unit has a joint unit that is located before the sound emission unit and takes in a sound from the second sound generation unit.”
Mortensen’s tube 106 terminates at a tweeter part 136 that acts like a joint unit: it is located before ear piece 108 and collects sound from tweeter 116’’. Mortensen at ¶ 48, FIG.2. For the foregoing reasons the Mortensen reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“further comprising a holding unit configured to hold the sound guiding unit in a vicinity of the sound emission unit.”
Mortensen’s ear piece 108 includes a fixing structure located opposite opening 113 to hold tube 106 in place near ear piece 108. See Mortensen at FIG.2. For the foregoing reasons the Mortensen reference anticipates all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the second sound generation unit is accommodated in the holding unit.”
Mortensen similarly accommodates tweeter 116’’ in the fixing structure of ear piece 108. Mortensen at ¶ 48, FIG.2. For the foregoing reasons the Mortensen reference anticipates all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“wherein the sound guiding unit further includes a sound emission portion disposed at a substantially right angle to a plane of the U-shaped portion.”
Similarly, Mortensen’s tube 106 terminates with an ear piece 108 oriented at a right angle with respect to the U-shaped portion that hooks over the user’s ear. See Mortensen at FIGs.5, 6. For the foregoing reasons, the Mortensen reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent 9,860,645 (filed 05 January 2017) (“Tsui”) and Mortensen.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Tsui, Mortensen and US Patent Application Publication 2018/0247646 (effectively filed 30 September 2016 (“Meacham”).
Claim 1 is drawn to “a sound output apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Tsui reference.
 Claim 1
The Tsui Reference
“1. A sound output apparatus comprising:
Tsui describes a multi-driver air-tube earphone. See, generally, Tsui at Abs., FIG.11.
“a first sound generation unit configured to generate a low-frequency band;
Tsui’s earphone 2/230 includes a low-frequency driver 12/246 that generates low-frequency sound signals output by filter 248. Id. at col. 6 ll. 17–35, col. 10 ll. 13–45, col. 12 ll. 25–26, 56–58, FIGs.1, 11, 15B, 16B.
“a sound guiding unit with a hollow structure, having one end coupled to the first sound generation unit, and another end as a sound emission unit including an open end; and
Earphone 2/230 includes hollow tube 10/240 to guide sound from low-frequency driver 12/246 to a manifold 4/232. Id. The manifold includes an opening that couples to an earpiece (6). Id. The earpiece, such as an in-canal earpiece, includes another opening that releases sound into a user’s ear canal. Id. The manifold and earpiece both potentially correspond to the claimed sound emission unit.
“a second sound generation unit that is disposed at a place closer to the sound emission unit than the first sound generation unit and generates a high-frequency band,
Tsui’s earphone includes a high-frequency driver 8/236 that generates high-frequency sound signals output by filter 248. Id.
“wherein the sound guiding unit includes a substantially U-shaped portion configured to be hooked onto the ear of a listener.”
Tsui’s hollow tube 10/240 is not described with a corresponding U-shaped portion hooked onto the ear of a listener.

Table 2
The table above shows that Tsui’s earphone is substantially the same as the claimed sound output apparatus. Tsui’s earphone differs from the claimed apparatus because its hollow tube 10/240 does not include a U-shaped portion configured to be hooked onto the ear of a listener.
Tsui’s earphone includes a tube 10/240 that extends from a driver 12 to a manifold 4 and earpiece 6 that fits in a user’s ear canal. Tsui does not address the means for supporting driver 12, which corresponds to the claimed first sound generation unit. Accordingly, one of ordinary skill in the art at the time of the invention would have provided a suitable solution for supporting and interconnecting driver 12 to manifold 4 and earpiece 6. In this regard, the Mortensen reference would have reasonably been found relevant to the problem. Mortensen describes a hearing aid assembly 102 that houses a woofer, like Tsui’s driver 12, in a behind-the-ear part 102. Mortensen at ¶¶ 46–48, FIG.2. A tube 106 provides sound from driver 12 to ear piece 108 like Tsui’s tube 10/240 does for driver 12. Id. Tube 106 is bent into a U-shape that hooks over the user’s ear. See id. at ¶¶ 2, 4, FIGs.2, 3 (describing assembly 100 as a behind-the-ear style device). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly configured Tsui’s earphone with a tube 10/240 bent into a U-shape to hook over a user’s ear. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the sound guiding unit has a joint unit that is located before the sound emission unit and takes in a sound from the second sound generation unit.”
Tsui’s earphone includes a manifold 4/232. Tsui at col. 6 ll. 17–35, col. 10 ll. 13–45, FIGs.1, 11. The manifold is located before earpiece 6 and receives sound from driver 12/246 through tube 10/240. Id. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the sound guiding unit is constituted such that a section from the sound emission unit to the joint unit has a lower impedance than a section from the joint unit to the first sound generation unit.”
Tsui describes an embodiment where the tube is implemented as a narrow tube 34 with a diameter that is smaller than that of its corresponding manifold 28. Tsui at col. 7 ll. 9–32, FIG.3. Since acoustic impedance is inversely proportional to the cross-sectional area of the aperture through which the wave passes1, the manifold’s acoustic impedance, from the high-frequency driver to the earpiece, would be less than the impedance of the narrow tube from the manifold to the low-frequency driver. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“further comprising a holding unit configured to hold the sound guiding unit in a vicinity of the sound emission unit.”
Tsui’s earphone includes a manifold 4/232. Tsui at col. 6 ll. 17–35, col. 10 ll. 13–45, FIGs.1, 11. The manifold holds tube 10/240 in place near earpiece 6. Id. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein the second sound generation unit is accommodated in the holding unit.”
Tsui houses high-frequency driver 8/236 in the manifold 4/232. Tsui at col. 6 ll. 17–35, col. 10 ll. 13–45, FIGs.1, 11. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“further comprising a third sound generation unit configured to generate a mid-frequency band.”
Tsui similarly describes implementing an earphone in a three-way configuration that includes a mid-frequency driver. Tsui at col. 10 ll. 46–62, FIG.12. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the third sound generation unit is disposed at a place closer to the sound emission unit than the first sound generation unit and farther from the sound emission unit than the second sound generation unit.”
Claim 8 depends on claim 6 and further requires the following:
“wherein the sound guiding unit has a second joint unit that is located at a place farther from the sound emission unit than a first joint unit configured to take in a sound from the second sound generation unit and takes in a sound from the third sound generation unit.”
Tsui describes a three-way embodiment, where high-frequency 260, mid-frequency 268 and low-frequency 270 drivers are combined in a single earphone. Tsui at col. 10 ll. 46–62, FIG.12. Tsui’s mid-frequency driver 268 is positioned in a housing 266 alongside low-frequency driver 270. Id. It is not positioned in a second joint unit, or manifold, at a location between high-frequency driver 260 and low-frequency driver 270. Id. However, in describing the two-way embodiment, the Tsui reference teaches that the length of tube 240 delays and mixes the output of the low- and high-frequency drivers in a way that emphasizes the spatial effects of the signals at the crossover frequencies of filters 276, 278. Id. at col. 5 ll. 45–66, col. 7 ll. 22–32col. 10 ll. 25–30, col. 11 ll. 9–23. This suggests adjusting the mid-frequency driver’s position to be placed between the high-frequency and low-frequency drivers, such that the drivers’ outputs mix at the two low-mid and mid-high crossovers. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to experiment with placing mid-frequency driver 268 in a separate manifold located between high-frequency driver 260 and low-frequency driver 270. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
“further comprising a division unit configured to divide a frequency band of a signal inputted into each of the sound generation units in accordance with responsible frequency bands of the respective sound generation units.”
Tsui describes a filter circuit 248 in housing 249 that splits an input audio signal into a high-frequency band for driver 236 and a low-frequency band for driver 246. Tsui at col. 10 ll. 13–45, FIG.11. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“further comprising: a communication unit configured to send and receive an audio or another signal to and from an external device; and
“a signal processing unit configured to process the signal sent and received by the communication unit.”
Similarly, Tsui describes implementing an earphone with a Bluetooth module 380 to send and receive signals and a cross-over filter 378 to process received audio signals. Tsui at col. 12 ll. 27–58, FIG.16A. For the foregoing reasons the combination of the Tsui and the Mortensen references makes obvious all limitations of the claim.
Claim 11 depends on claim 1 and further requires the following:
“further comprising a GPS, an IMU, or another sensor.”

Summary
Claims 1–11 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Additional Citations
The following table lists several additional references that are being relied on in this Office action, but are relevant to the claimed subject matter. Like the claimed invention and the Tsui reference, the following references describe earphones containing multiple drivers combined with acoustic ducting of various lengths.
Reference Number
US-6307943-B1
US-20060133631-A1
US-20070291971-A1
US-20110058702-A1
US-20150117694-A1
US-20130251161-A1
US-20110182455-A1

US-20180288513-A1

Table 3
Response to Applicant’s Arguments
Applicant’s Reply at 5–6 (20 April 2021) includes comments concerning the previous rejections included in the Non-Final Rejection at 2–8 (21 January 2021). The Examiner has considered these comments, but they are moot in light of the new grounds of rejection introduced in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

6/3/2021


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 UNSW, Acoustic Impedance, Intensity and Power, https://web.archive.org/web/20110112062529/https://www.animations.physics.unsw.edu.au/jw/sound-impedance-intensity.htm (archived by the WayBackMachine on 12 January 2011).